The Attorney           General of Texas
               November 30, 1977




Honorable Joe Resweber             Opinion No. H-1099
County Attorney
Harris County Courthouse           Re: Are Harris County
Houston, Texas 77002               justices of the peace
                                   required to publish semi;
Dear Mr. Resweber:                 annual status reports?

     your office has asked if justices of the peace in Harris
County are required by section 6 of article 1200ff, V.T.C.Sa,
Acts 1977, 65th Leg., ch. 725, at 1798, to publish semi-
annual status reports of the revenues and activities of their
courts. Section 6 of that statute reads in part:

            Each municipal court, corporation court,
          and justice court in the state shall pub-
          lish during the first week of January and
          the first week of June of each year in a
          newspaper of general circulation in the
          county in which each such court sits a
          report of its revenues and activities for
          the six-month period immediately preceding
          the date of the report and schedule of its
          established fines payable in cases that
          are disposed of without hearings.

(Emphasis added). The remainder of the section provides the
manner in which such reports are to be printed and the de-
tails of the information they are to contain.

     The language of the section is clear.  It refers to all
justice courts in the state, including those of Harris County.
However, the title of the bill enacting the statute reads:

          An Act relating to the establishment,
          jurisdiction, and operation of municipal
          courts of record in the city of Fort
          Worth, and providing for municipal
          judges and other personnel of the courts;
          prescribing the appeals from a municipal
          court of record; conforming the juris-    -
          diction of other courts to the municipal
          court of record.



                     13.    4509
Iionorable Joe Resweber   - Page 2     (H-1099)



(Emphasis added). Article 3, section 35 of the Texas Constitu-
tion specifies that no bill, other than general appropriations
bills, "shall contain more than one subject, which shall be
expressed in its title."   (Emphasis added).

     The history of this legislation shows that the original
bill passed by the House of Representatives late in the regular
session of the 65th Legislature was in fact confined to the
establishment and operation of municipal courts for the City
of Ft. Worth, and the first section of the enactment remains
so limited. The Senate Committee to which the Rouse-passed
bill was referred on May 26th amended it,on May 27th to include
the language now found in section 6 of the statute. The changed
bill was passed by the Senate on the same day. On the next day,
May 28th, the House concurred in the Senate amendments. The
title of the bill was never revised to reflect the Senate
changes.

      The Texas Supreme Court has reiterated that the caption
of an act should be liberally construed to uphold its validity;
but it has also many times observed that the purpose of article
3, section  35 of the Constitution is to give notice to both the
Legislature and the people of the subject matter of the proposed
law, thereby preventing the passage of a law upon one subject
under the auise of a title which exoresses another. See
C. Hayman Construction Co. v. American Indemnity Co.,411
S.W.Zd 564 (Tex. 1971); Fletcher v. State, 439 S.W.2d 656 (Tex.
1969). See also Whaley v. State, 496 S.W.Zd 109 (Tex. Crim. App.
1973). If bv its title the bill appears to affect only the
residents of-particularly designated localities, while-the pro-
visions in the body of the bill affect other localities or
territory, then the title is misleading and unconstitutional
insofar as it affects the unnamed places. Abernathy County
Line Consol. Ind. Sch. Dist. v. New Deal Rural High Sch. Dist.
NO. 3 17 s       2d 446 (     Civ. App. -- Amarillo 1943 , writ
~'w.o5m.i~'Sutherla~?;.        Board of Trustees, 261 S.W. 489
 (Tex. Civ. App. -- San Antonio 1924, writ ref'd). Se~e Fletcher
v. State, 439‘S.W.Zd 656 (Tex. 1969); Falkner v. AlEd       'inance
Co. of Bay City,                              LPP. -- Austin 19651,
                   394 S.W.2d 208 (Tex. Civ. I--
writref' 'd n.r.e., 397 S.W.2d 846 (Tex. 1966); 53 Tex. Jur. 2d,
Statutes 69 57 - 59.

     In our opinion, section 6 of article 1200ff, V.T.C.S.,
will be held by the courts to be unconstitutional insofar as it
purports to affect justices of the peace in Harris County:
the title of the bill which enacted it gave no hint that it
would apply to any area other than the city of Fort Worth.  See
Weeks v. State, 521 S.W.Zd 858 (Tex. Crim. App. 1975). cf. 7
V.T.C.S. arts. 1200dd; 1200ee.




                             p. 4510
Honorable Joe Resweber     - Page    3     (H-1099)



                         SUMMARY

            Harris County justices of the peace are
            not required by section 6 of article
            1200ff, V.T.C.S., to publish semi-annual
            status reports because the caption of
            the bill which enacted the statute indi-
            cated it would apply only to the city of
            Fort Worth.

                             _     Very truly yours,



                            M&P
                             ' ! Attorney General of Texas

APPROVED:                   d




Opinion Committee

jst




                                 p. 4511